Exhibit 10.2(a)

AMENDMENT NO. 1

TO

RUBICON TECHNOLOGY, INC.

2007 STOCK INCENTIVE PLAN,

AS AMENDED AND RESTATED AS OF

DECEMBER 8, 2009

This First Amendment to the Rubicon Technology, Inc. 2007 Stock Incentive Plan,
as amended and restated as of December 8, 2009 (“Plan”) is made effective as of
June 23, 2010.

The Plan is hereby amended in the following particulars only:

The following is added as Section 4.4 of the Plan:

4.4 REPRICING

(a) “Repricing” means, with respect to an Option or Stock Appreciation Right,
any of the following: (i) the lowering of the exercise price after the Date of
Grant; (ii) the taking of any other action that is treated as a repricing under
generally accepted accounting principles; or (iii) the cancellation of the
Option or Stock Appreciation Right at a time when it exercise price (or, with
respect to the Stock Appreciation Right, the Fair Market Value of the Shares
covered by the Stock Appreciation Right on the Date of Grant) exceeds the Fair
Market Value of the underlying Shares in exchange for any Award, unless the
cancellation and exchange occurs in connection with a Change in Control.

(b) The Committee is prohibited from Repricing any Option or Stock Appreciation
Right without the prior approval of the shareholders of the Company with respect
to the proposed Repricing.

RESTRICTED STOCK FORFEITURE

The following is added to Section 8.7 of the Plan:

Restricted Stock for which forfeiture is conditioned solely on employment and
the passage of time shall not fully vest less than three (3) years from the Date
of Grant of the Restricted Stock. Restricted Stock for which forfeiture is
conditioned on the achievement of Performance Factors or other performance
conditions shall not be fully vested less than one (1) year from the Date of
Grant. Notwithstanding the foregoing, the Committee may, in its discretion and
without limitation, provide in the Restricted Stock Agreement that vesting of
the Restricted Stock will be accelerated to any degree determined by the
Committee as a result of the Disability, death, retirement or involuntary
termination of the Awardee or the occurrence of a Change of Control.



--------------------------------------------------------------------------------

RESTRICTED STOCK UNIT VESTING

The following is added to Section 9.3 of the Plan:

Restricted Stock Units with vesting conditioned solely one employment and the
passage of time shall not vest less than three (3) years from the Date of Grant
of the Restricted Stock Units. Restricted Stock Units with vesting conditioned
on the achievement of Performance Factors or other performance conditions shall
not vest less than one (1) year from the Date of Grant. Notwithstanding the
foregoing, the Committee may, in its discretion and without limitation, provide
in the Restricted Stock Unit Agreement that vesting of the Restricted Stock
Units will accelerate to any degree determined by the Committee as a result of
the Disability, death, retirement or involuntary termination of the Awardee or
the occurrence of a Change of Control.